--------------------------------------------------------------------------------

AMENDMENT AGREEMENT TO TECHNOLOGY PURCHASE AGREEMENT

THIS AMENDMENT AGREEMENT is dated as of the 26th day of November, 2008.

AMONG:

NY FINANCIAL (INTERNATIONAL) CORP., a
British Virgin Island corporation, of Palm Grove
House, P.O. Box 3186, Wickhams Cay 1, Road Town,
Tortola, British Virgin Islands

(hereinafter called the “Vendor”)

OF THE FIRST PART

AND:

CALECO PHARMA CORP., a Nevada corporation, of
8275 S. Eastern Avenue, Suite 200, Las Vegas, Nevada
89123

(hereinafter called “Caleco”)

OF THE SECOND PART

AND:

JOHN BOSCHERT, of #193 - 3rd Street, Villa Cerro
Lindo Jose Domingo Espinar, Panama City, Panama

(hereinafter called the “Principal Shareholder”)

OF THE THIRD PART

AND:

BLACKSTONE LAKE MINERALS INC., a Nevada
corporation of #205 – 1480 Gulf Road, Point Roberts,
Washington 98281

(hereinafter called “Blackstone”)

OF THE FOURTH PART

WHEREAS:

A.           The parties entered into a Technology Purchase Agreement (the
“Technology Purchase Agreement”) dated October 16, 2008 pursuant to which the
Vendor has agreed to assign and transfer its right, title and interest in the
proprietary technology and the intellectual property related thereto, including
all patent applications in the United States and Europe, developed by the Vendor
for the treatment of liver disease and other ailments, particularly resulting
from viral infection such as the Hepatitis C virus infection.

B.           Under the terms and conditions of the Technology Purchase
Agreement, Caleco agreed to pay the Vendor $50,000 on or before October 26, 2008
(the “First Payment”) and the parties agreed to close the acquisition of the
Technology on or before December 12, 2008.

--------------------------------------------------------------------------------

C.           The Vendor has agreed to extend the First Payment in consideration
of Caleco paying $15,000 of the First payment upon execution of this Agreement.

NOW, THEREFORE, in consideration for the sum of $10.00 paid by each party to the
other parties hereto and for the mutual covenants contained in this Agreement
and other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.

Definition. Except as otherwise set out herein, capitalized terms used in this
Agreement shall have the same meaning as specified in the Technology Purchase
Agreement.

        2.

First Payment.

        (a)

Caleco shall pay the Vendor $15,000 of the First Payment upon execution of this
Agreement by wire transfer of immediately available funds to an account
designated by the Vendor. As a result of Caleco paying $15,000 of the First
Payment, the parties agree to amend the due date of the balance of the First
Payment, being $35,000, to December 12, 2008.

        (b)

Notwithstanding the fact that Caleco failed to pay the First Payment under the
Technology Purchase Agreement, the parties agree that the Technology Purchase
Agreement will be in good standing on the payment of the $15,000 to the Vendor.

        3.

Amendment. The parties agree to amend the Technology Purchase Agreement as
follows:

        (a)

Section 9 of the Technology Purchase Agreement is replaced in its entirety with
the following:

       

“As further consideration for the Technology and the Intellectual Property,
Caleco shall reimburse the documented costs related to the recording of the
Patents and the EDMFs, which shall not exceed an aggregate of 580,000 EUR and
shall be payable by wire transfer or immediately available funds to an account
designated by the recipient as follows:

        (a)

50,000 EUR on or before Closing.

        (b)

50,000 EUR on or before December 31, 2008.

        (c)

220,000 EUR on or before January 16, 2008.

        (d)

260,000 EUR on or before January 31, 2008.

       

All payments will be remitted to the designated account(s) provided exclusively
by the Vendor.”

        (b)

Section 14 of the Technology Purchase Agreement is replaced in its entirety with
the following:

2

--------------------------------------------------------------------------------

“If Blackstone or Caleco fail to raise financing of at least $2,500,000 by April
30, 2009, then the Vendor shall have the option, exercisable by the Vendor by
giving written notice of such exercise to Caleco and Blackstone by the date that
is six months thereafter, to repurchase the Technology, Intellectual Property
and Know-How from Caleco at a price of 550,000 Euros (provided that the payments
for the documented costs related to the recording of the Patents and the EDMFs
have been paid, and to the amount that has not been paid, the 550,000 EUR shall
be reduced by the amount not paid) such repurchase is subject to the Vendor
re-transferring the Principal Shares to the Principal Shareholder. In connection
with the financing of $2,500,000, Blackstone shall issue not more than
20,000,000 shares of its common stock”.

4.

No Other Modification. The parties confirm that the terms, covenants and
conditions of the Technology Purchase Agreement remain unchanged and in full
force and effect, except as modified by this Agreement. Without limitation of
the foregoing, nothing in this Amendment Agreement shall eliminate Caleco’s
obligation to make the payment of $50,000 at the Closing as provided in Section
8(b) of the Technology Purchase Agreement or to deliver the 32,000,000 shares of
Blackstone at the Closing as provided in Section 10 of the Technology Purchase
Agreement.

    5.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

    6.

Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

    7.

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subject hereof.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.


NY FINANCIAL (INTERNATIONAL) CORP.
By its authorized signatory:

/s/ F. Javier Benedi Garcia                              
Signature of Authorized Signatory

__________________________________
F. Javier Benedi Garcia
Name of Authorized Signatory

Sole Director                                                       
Title

3

--------------------------------------------------------------------------------

CALECO PHARMA CORP.
By its authorized signatory:

/s/ John Boschert                                             
Signature of Authorized Signatory

John Boschert                                                   
Name of Authorized Signatory

President, Secretary and Treasurer              
Title

 

BLACKSTONE LAKE MINERALS, INC.
By its authorized signatory

/s/ John Boschert                                             
Signature of Authorized Signatory

John Boschert                                                   
Name of Authorized Signatory

President, Secretary and Treasurer              
Title

 

/s/ John Boschert                                             
JOHN BOSCHERT

4

--------------------------------------------------------------------------------